RESCRIPT
CAPOTOSTO, J.
A verdict for $2000 in favor of the plaintiff was returned by the jury in an action for alienation of affection. The defendant in arguing his motion for a new trial claims that the verdict is against the evidence.
The defendant contends that the plaintiff is not entitled to recover because the plaintiff’s wife had lost all affection for her husband long before the defendant met her. To support this contention counsel repeatedly referred to the testimony of Mrs. Dunlea, who appeared as a witness against her husband. Opposed to her evidence in court was her course of conduct up to the very time of her seperation from her husband. Her manifest interest in the success of the defendant’s cause which was noticeably apparent during the entire trial was such as to cause reasonable men to hesitate before accepting everything she said as true.
For Plaintiff: Walter J. Hennessey.
For Defendant: Henshaw & Sweeney.
The evidence as a whole was conflicting. Mrs. Dunlea and her friends testified along one line; Mr. Dunlea, his immediate relatives and some neighbors, who had visited the Dun-lea’s long after the defendant had become acquainted with Mrs. Dun-lea, testified along other lines. According to the first set of witnesses Mrs. Dunlea had no regard or affection for her husband, but remained with him simply for convenience and expediency; the opposing witnesses, on the other hand, spoke of a home which from all appearances was one of comparative content and happiness. Whether or not the defendant was liable under these circumstances depended to a great extent upon which set of witnesses the jury believed and saw fit to follow.
This Court is of the opinion that the verdict is supported by the weight of the evidence and that the jury’s finding is just.
Motion for new trial denied.